In an action, inter alia, to foreclose a mortgage, the appeal is from an order of the Supreme Court, Nassau County (Roberto, J.), dated June 19, 1984, which denied appellant’s motion, among other things, to amend her answer and third-party amended answer.
Order affirmed, with one bill of costs.
The note of issue in this action was filed by appellant in February 1979. The case reached the Day Calendar in October 1979, but was marked off due to the absence of appellant’s former husband, who had died in December 1978. Appellant wife obtained letters of administration in 1981 and thereafter the lawsuit lay dormant until April 1984, when appellant moved, inter alia, to amend her answer and third-party amended answer. The moving papers proffered no excuse for the delay of over three years in moving to amend, contained an inadequate affidavit of merits, and failed to demonstrate a lack of prejudice to the other parties (see, Warner v Kudler, 101 AD2d 886). Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.